
	
		II
		111th CONGRESS
		1st Session
		S. 261
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Graham (for himself,
			 Mr. Ensign, and Mr. Martinez) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  deduction for the travel expenses of a taxpayer’s spouse who accompanies the
		  taxpayer on business travel.
	
	
		1.Restoration of deduction for
			 travel expenses of spouse, etc. accompanying taxpayer on business
			 travel
			(a)In
			 generalSubsection (m) of
			 section
			 274 of the Internal Revenue Code of 1986 (relating to
			 additional limitations on travel expenses) is amended by striking paragraph
			 (3).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			
